307 F.2d 740
Eddie Lee WHITE, Petitioner,v.UNITED STATES of America, Respondent.
No. 16500.
United States Court of Appeals Eighth Circuit.
Sept. 11, 1962, Certiorari Denied Dec. 3, 1962, See 83 S.Ct.301.

Before JOHNSON, Chief Judge, and MATTHES, Circuit Judge.
PER CURIAM.


1
Petitioner seeks a rehearing of our order in 303 F.2d 775 denying his motion to set aside the dismissal entered by us in 8 Cir., 279 F.2d 688, of the appeal attempted to be taken by him in 1960 from the judgment of conviction and sentence against him.  As indicated in our per curiam in 303 F.2d at p. 776, the determination made by us in 1960 as to frivolousness rested upon consideration of an agreed statement of facts prepared by petitioner's counsel and the United States Attorney and approved by petitioner, the original files of the District Court, a transcript of part of the testimony on the trial and memoranda by both petitioner's counsel and the United States Attorney.


2
Our appraisal at that time as to frivolousness was, we think, as heretofore stated, both right and proper on the claims and issues which were sought to be raised.  Ibid.  But in any event, it was valid and not void judicial action, having finality from the judgment of dismissal, so that petitioner is not entitled to ask to have it reconsidered.


3
Petition for rehearing denied.